Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


   Civil Action No. 19-cv-03722-STV

   JEHRONE D. FALLS,

         Plaintiff,

   v.

   CITY OF AURORA,
   DUSTIN PETERSEN,
   ZACHARY PLOCH,
   JEREMY MCELROY,
   CHRISTOPHER C. ELLIS,
   JASON ROSENBLATT,
   JONAS A. SPITZER, and
   UNKNOWN POLICE OFFICERS,

        Defendants.
   ______________________________________________________________________

       MOTION TO DISMISS ON BEHALF OF DEFENDANTS PETERSEN, PLOCH,
                 MCELROY, ELLIS, ROSENBLATT, AND SPITZER
   ______________________________________________________________________

         Defendants DUSTIN PETERSEN, ZACHARY PLOCH, JEREMY MCELROY,

   CHRISTOPHER C. ELLIS, JASON ROSENBLATT, and JONAS A. SPITZER

   (collectively, “Defendant Officers”), hereby move to dismiss Plaintiff’s Complaint (Doc. 1)

   pursuant to Fed. R. Civ. P. 12(b)(6) and, as grounds therefor, state as follows:

                               CERTIFICATE OF CONFERRAL

         Undersigned counsel has attempted to confer with Plaintiff regarding the relief

   requested in this motion including two telephone calls and voice mail messages on July
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 2 of 14




   27, 2020, and July 29, 2020. However, undersigned counsel has not heard back from

   Plaintiff regarding his position and assumes that Plaintiff opposes this motion.

                                        I. INTRODUCTION

          This suit arises from three separate traffic stops on September 2, 2019, September

   17, 2019, and November 29, 2019, of Plaintiff involving Defendants Petersen, Ploch,

   McElroy, Ellis, Rosenblatt, and Spitzer, who are police officers for the City of Aurora,

   Colorado. On each occasion Plaintiff was pulled over for moving violations and, following

   further questions from the officers, refused to cooperate. Defendant Officers on each

   occasion removed Plaintiff from his vehicle and conducted a pat down and protective

   sweep of Plaintiff’s vehicle prior to Plaintiff being released with a summons for the various

   traffic violations. Plaintiff also alleges that the stops were initiated due to his race.

   Plaintiff’s Complaint alleges claims against the Defendant Officers pursuant to 42 U.S.C.

   § 1983 and the Fourth Amendment for unlawful search and seizure and false arrest and

   false imprisonment as well as an equal protection claim. Plaintiff also asserts state tort

   claims for false arrest and imprisonment, negligence, and intentional infliction of

   emotional distress. This motion seeks dismissal of the claims asserted against the

   Defendant Officers.1

          A.     Allegations in the Complaint

          Plaintiff’s allegations against Defendant Officers focus on three separate traffic

   stops which include similar allegations relating to the Officers’ conduct.



          1     Defendant City of Aurora has filed a separate motion relating to the claims
   asserted against it.
                                                2
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 3 of 14




          On September 2, 2019, at approximately 11:33 p.m., Plaintiff was pulled over by

   Defendant Petersen, who told Plaintiff that he had failed to obey the signal light.

   Defendant Ploch and other unidentified officers arrived. After checking Plaintiff’s

   identification, Defendant Petersen returned and “demanded him to step out of the

   vehicle.” Doc. 1 at ¶ 19.

          However, “[w]hen Plaintiff protested … Defendant Petersen snatched the vehicle

   door open, put Plaintiff in a twist lock, and pulled him out of the vehicle.” Id. at ¶ 20. After

   Plaintiff’s person and vehicle were searched “because of Plaintiff’s criminal history,”

   Plaintiff was given a ticket for failure to obey a traffic light and told he could leave. Id. at

   ¶¶ 21-23.

          On September 17, 2019, at approximately 5:12 p.m., Plaintiff was pulled over by

   Defendant McElroy who told Plaintiff that his license plate validation tabs were improperly

   attached. Id. at ¶ 36. After checking Plaintiff’s identification, Defendants McElroy and Ellis

   “came back to Plaintiff’s vehicle, opened the vehicle’s door, put Plaintiff in a twist lock,

   and pulled him out of his vehicle, without warning.” Id. at ¶¶ 37-38. After Plaintiff’s person

   and vehicle were searched “because of Plaintiff’s criminal history,” Plaintiff was given a

   ticket for having his license plate tabs improperly attached and told he could leave. Id. at

   ¶¶ 43, 47.

          On November 29, 2019, at approximately 10:12 p.m., Plaintiff was pulled over by

   Defendant Rosenblatt, who told Plaintiff that he left a motel parking lot without his

   headlights on. Id. at ¶ 55. After checking Plaintiff’s identification, Defendant Rosenblatt

   “demanded Plaintiff to get out the vehicle” and, after Plaintiff protested, “put Plaintiff in a


                                                  3
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 4 of 14




   twist lock, and pulled him out of his vehicle.” Id. at ¶¶ 57, 59. Defendants Rosenblatt and

   Spitzer searched Plaintiff’s person and vehicle because of Plaintiff’s history. Plaintiff was

   given a “false ticket for not using his headlights” and allowed to leave. Id. at ¶¶ 65, 70.

          Plaintiff claims that “Defendants intentionally, willfully and wantonly stopped,

   searched and seized Mr. Falls, as described herein, wholly or due in part to his race.” Id.

   at ¶ 73.

                                    II. STANDARD OF REVIEW

          A.     Fed. R. Civ. P. 12(b)(6)

          In reviewing a motion to dismiss for failure to state a claim, the Court will “accept

   as true ‘all well-pleaded factual allegations in the amended complaint.’” County of Santa

   Fe v. Public Serv. Co., 311 F.3d 1031, 1034 (10th Cir. 2002) (quoting Sutton v. Utah State

   Sch. for the Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)). Factual allegations are

   “viewed in the light most favorable to the nonmoving party.” Id. A motion pursuant to Fed.

   R. Civ. P. Rule 12(b)(6) for failure to state a claim “should not be granted unless it appears

   beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

   entitle him to relief.” Id. at 1034-35. The Court’s function when reviewing a motion to

   dismiss is to “assess whether the plaintiff’s complaint alone is legally sufficient to state a

   claim for which relief may be granted.” Id. at 1035. In undertaking that review, the court

   first identifies the allegations in the complaint that are legal conclusions, bare assertions,

   or merely conclusory. Ashcroft v. Iqbal, 566 U.S. 662, 677 (2009). Next, the court

   considers the remaining factual allegations “to determine if they plausibly suggest an




                                                 4
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 5 of 14




   entitlement to relief.” Id. at 681. Conclusory allegations are “not entitled to the assumption

   of truth.” Id. at 679.

          In this case, Plaintiff is proceeding without legal representation. Pleadings drafted

   by pro se litigants are held “to less stringent standards than formal pleadings drafted by

   lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). However, it is not “the proper

   function of the district court to assume the role of advocate for the pro se litigant.” Hall v.

   Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). A “broad reading of the plaintiff’s

   complaint does not relieve the plaintiff of the burden of alleging sufficient facts on which

   a recognized legal claim could be based.” Id. Thus, “in analyzing the sufficiency of the

   plaintiff’s complaint, the court need accept as true only the plaintiff’s well-pleaded factual

   contentions, not his conclusory allegations.” Id.

          B.      Qualified Immunity

          A court that is called on to rule on qualified immunity considers whether the plaintiff

   has proved that a constitutional violation occurred. Saucier v. Katz, 533 U.S. 194, 201,

   121 S. Ct. 2151, 2156 (2001). If there has been no constitutional violation, then an officer

   is entitled to qualified immunity. Id. However, if the facts could establish a constitutional

   violation, the court must analyze whether the constitutional right alleged to have been

   violated was “clearly established” at the time of the officer’s actions. Id.

          Thus, an officer will be entitled to qualified immunity unless “every reasonable

   official would have understood that what he [was] doing” violated the Constitution.

   Ashcroft v. al-Kidd, 131 S. Ct. 2074, 2083 (2011), quoting Anderson v. Creighton, 483

   U.S. 635, 640 (1987). “This demanding standard protects all but the plainly incompetent


                                                 5
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 6 of 14




   or those who knowingly violate the law.” District of Columbia v. Wesby, 138 S. Ct. 577,

   589 (2018) (internal citations and quotations omitted). In applying the qualified immunity

   analysis, the inquiry must be focused on the circumstances confronted by law

   enforcement officers. See White v. Pauly, 137 S. Ct. 548, 552 (2017) (“Today, it is again

   necessary to reiterate the longstanding principle that ‘clearly established law’ should not

   be defined ‘at a high level of generality.’”) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742

   (2011).

                                           III. ARGUMENT

          A.     Plaintiff’s Fourth Amendment Claims for Relief Must be Dismissed

                 1.     Fourth Amendment Law

          Plaintiff’s first two claims for relief are asserted pursuant to a § 1983 claim and are

   for unlawful search and seizure, and false arrest/false imprisonment. A traffic stop is

   considered a seizure for Fourth Amendment purposes. United States v. Hunnicutt, 135

   F.3d 1345, 1348 (10th Cir. 1998). The Tenth Circuit has stated, “[a] traffic stop is justified

   at its inception if an officer has (1) probable cause to believe a traffic violation has

   occurred, or (2) a reasonable articulable suspicion that a particular motorist has violated

   any of the traffic or equipment regulations of the jurisdiction.” United States v. Winder,

   557 F.3d 1129, 1134 (10th Cir. 2009).

          Moreover, once a stop has been initiated, it has long been permissible for officers

   to request the driver exit the vehicle for safety reasons. See Pennsylvania v. Mimms, 434

   U.S. 106, 110 (1977) (“We think it too plain for argument that the State’s proffered

   justification – the safety of the officer – is both legitimate and weighty.”). See also Arizona


                                                 6
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 7 of 14




   v. Johnson, 555 U.S. 323 (2009). An officer is then permitted to frisk if a “reasonably

   prudent” person “in the circumstances would be warranted in the belief that his safety or

   that of others was in danger.” Terry v. Ohio, 392 U.S. 1, 27 (1968). “While reasonable

   suspicion cannot be based on a mere hunch, it also need not rise to the level required for

   probable cause, and falls considerably short of satisfying a preponderance of the

   evidence standard.” United States v. Davis, 636 F.3d 1281, 1291 (10th Cir. 2011)

   (quotation marks omitted). Moreover, “[o]fficer safety is the primary objective justifying an

   officer’s right to perform a pat-down search” and the Tenth Circuit has “consistently

   recognized that the risk to officer safety is heightened by the confrontational nature of the

   encounter” involved with traffic stops. United States v. Rice, 483 F.3d 1079, 1083 (10th

   Cir. 2007). In evaluating the reasonableness of the search, the court is to consider the

   totality of the circumstances. See Florida v. Bostick, 501 U.S. 429, 436 (1991).

          For instance, in United States v. Hammond, 890 F.3d 910 (2018), the Tenth Circuit

   found that factors including gang affiliation (and wearing gang colors during a known

   ongoing feud), a prior weapons offense, and riding in a car that had previously been

   seized in connection with a prior arrest created reasonable suspicion to conduct a search.

   Id. at 907-08. Additionally, the time of the stop is relevant. See United States v. McHugh,

   639 F.3d 1250, 1257 (10th Cir. 2011) (“We have likewise held that the fact that an incident

   occurred late at night or early in the morning is relevant to the Terry analysis.”).

          Additionally, officers are permitted to conduct protective sweeps of vehicles during

   a lawful investigatory stop. See Michigan v. Long, 463 U.S. 1032, 1051 (1983) (“[T]he

   balancing required by Terry clearly weighs in favor of allowing the police to conduct an


                                                 7
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 8 of 14




   area search of the passenger compartment to uncover weapons, as long as they possess

   an articulable and objectively reasonable belief that the suspect is potentially

   dangerous.”).

           The Tenth Circuit has noted that traffic stops are “more analogous to an

   investigative detention than to a custodial arrest.” United States v. Shareef, 100 F.3d

   1491,    1500        (10th   Cir.   1996).   “In   evaluating   the   reasonableness   of   an

   investigative detention, we make a dual inquiry, considering first whether the officer's

   action was justified at its inception, and second whether it was reasonably related in scope

   to the circumstances which justified the interference in the first place.” Id. (quotation

   marks and citations omitted).

           Finally, personal participation is required for demonstrating § 1983 liability. See

   Foote v. Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997) (“Individual liability under § 1983

   must be based on personal involvement in the alleged constitutional violation.”). Although

   failure to intervene in another officer’s unconstitutional conduct may be sufficient to show

   such involvement, there must be a feasible opportunity to intervene. See Lusby v. T.G. &

   Y. Stores, Inc., 749 F.2d 1423, 1433 (10th Cir. 1984), vacated on other grounds, 474 U.S.

   805, 106 S. Ct. 40, 88 L.Ed. 2d 33 (1985).

                   2.       Elements Missing from Plaintiff’s Claims

           Plaintiff alleges that Defendant Officers pulled him over for failure to signal,

   improperly attached tabs, and failure to use headlights, respectively. However, although

   Plaintiff implies that these reasons were pretextual, he fails to allege as to the three stops

   that he had signaled, had properly attached tabs, and had used his headlights.


                                                      8
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 9 of 14




          As there is no allegation that these traffic violations did not take place, the

   Defendant Officers were justified in initiating the stops.

          Additionally, in all three stops, Plaintiff alleges that his criminal history (which he

   does not deny) was given as the reason for being pulled out of his vehicle, and in one

   case also admitted that he had hundreds of dollars in a cup holder which was also pointed

   out by Defendant Rosenblatt during the November 29, 2019, traffic stop. Doc. 1 at p. 5, ¶

   66. Finally, the stops took place at approximately 11:33 p.m., 5:12 p.m., and 10:12 p.m.,

   respectively.

          The Defendant Officers permissibly requested that Plaintiff exit the vehicle, with

   the traffic stops taking place in the evening or at night. Further, upon locating Plaintiff’s

   criminal history, Defendant Officers were appropriately concerned for safety in requesting

   Plaintiff to step out of his vehicle, conduct a pat down of his person, and conduct a

   protective sweep of his vehicle. Additionally, the allegations in the Complaint demonstrate

   Plaintiff’s refusal to cooperate with Defendant Officers’ requests, up to the point of

   refusing to obey an order. The time of the stops, Plaintiff’s criminal history, and his

   refusals to cooperate are all factors properly considered in determining whether the

   officers acted reasonably. These factors are sufficient to support reasonable suspicion

   that the Defendant Officers could be dealing with an armed and dangerous person and

   justify the pat down search of Plaintiff. These factors also justify the protective sweep of

   his vehicle, as well as the amount of time it took to conclude such activities.

          The allegations fail to establish Fourth Amendment violations as there was

   reasonable suspicion to initiate the traffic stops, conduct a pat down search of Plaintiff


                                                 9
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 10 of 14




   and protective sweep of his vehicle, and detain Plaintiff for the reasonable amount of time

   it took to accomplish those things. Accordingly, Defendant Officers acted reasonably with

   respect to the traffic stop and did not violate Plaintiff’s Fourth Amendment rights.

            B.    Plaintiff’s Equal Protection Claim Must be Dismissed

                  1.     Equal Protection Law

            Plaintiff’s third claim for relief is an equal protection claim asserted against all

   Defendant Officers. To be successful on such a claim, a plaintiff must demonstrate that

   he has been treated differently from others similarly situated. See Requena v. Roberts,

   893 F.3d 1195, 1210 (10th Cir. 2018). In the case of a plaintiff alleging “a claim of racially

   selective law enforcement, he ‘must demonstrate that the defendant’s actions had a

   discriminatory effect and were motivated by a discriminatory purpose.’” Handy v. Fisher,

   2019 WL 1375677 *3 (D. Colo. Mar. 27, 2019) (unpublished case attached as EXHIBIT

   A-1), quoting Marshall v. Columbia Lea Reg’l Hosp., 345 F.3d 1157, 1168 (10th Cir.

   2003).

            Moreover, the discriminatory purpose must be a motivating factor, and “a police

   officer’s pattern of traffic stops and arrests, his questions and statements to the person

   involved, and other relevant circumstances may support an inference of discriminatory

   purpose in this context.” Marshall, 345 F.3d at 1168.

                  2.     Elements Missing from Plaintiff’s Allegations

            Plaintiff alleges that “[t]he City of Aurora, and the Aurora Police Department, has

   a lengthy and well-documented history of racial profiling, unlawful searches and seizures,

   excessive force, etc.” Doc. 1 at p. 7, ¶ 89. Plaintiff then describes other cases in which


                                                 10
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 11 of 14




   Aurora officers allegedly engaged in “misconduct involving African Americans.” Id. at pp.

   8-13, ¶¶ 98-119. However, these other instances (which, with the exception of Defendant

   McElroy, who was not the initiating officer in the other case, do not involve any of the

   Defendant Officers) do not supply further insight into the motivation of the three traffic

   stops involving Plaintiff. The Complaint offers no indication that Defendant Officers were

   motivated by racial animus in initiating the traffic stop. The Complaint does not include

   allegations concerning any of the Defendant Officers’ prior traffic stops. Mere awareness

   of race is not sufficient to allege racial animus. See Green v. Corr. Corp. of America, 401

   F. App’x 371, 376 (10th Cir. 2010) (“Mere differences in race do not, by themselves,

   support an inference of racial animus.”).

          Plaintiff has failed to plausibly allege a discriminatory motivation or purpose on the

   part of Defendant Officers and his equal protection claim must be dismissed.

          C.     Individual Defendants are Entitled to Qualified Immunity

          As set forth above, Plaintiff has failed to establish a constitutional violation on the

   part of Defendant Officers. Moreover, Defendant Officers are unaware of any United

   States Supreme Court or Tenth Circuit precedent that would indicate that Defendant

   Officers were on notice that their specific conduct violated clearly established law with

   respect to Plaintiff’s claims.

          On the contrary, controlling case law, including Mimms, Johnson, and Long,

   provide authority for the actions taken during the traffic stop. Defendant Officers are not

   aware of any case sufficiently similar to these circumstances that would put them on

   notice that their conduct would violate Plaintiff’s constitutional rights.


                                                 11
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 12 of 14




          D.     Plaintiff’s State Law Claim must be Dismissed

          Plaintiff alleges state law claims for false arrest/false imprisonment (four),

   negligence (five), and intentional infliction of emotional distress (six). Defendant Officers

   are all Aurora Police Officers and, as such, are public employees as that term is used in

   the Colorado Governmental Immunity Act (hereinafter “CGIA”). C.R.S. § 24-10-103(4)(a).

   Defendant Officers are therefore entitled to the protections of the CGIA as to any state

   law claims.

          The Court lacks jurisdiction to hear Plaintiff’s state law claims. Defendant Officers

   are employees of a municipal entity who were acting in the course and scope of their

   employment and as such the Colorado Governmental Immunity Act applies to tort claims

   brought against them. Claims four through six are all torts and none of the exceptions to

   governmental immunity applies to any of these claims. See C.R.S. § 24-10-106 and Allen

   v. City of Aurora, 892 P.2d 333, 334 (Colo. App. 1994) (referring to the tort of malicious

   prosecution); Goodboe v. Gabriella et. al., 663 P.2d 1051, 1054 (Colo. App. 1983)

   (referring to “the torts of false imprisonment, assault, and battery.”); Coors Brewing

   Company v. Floyd, 978 P.2d 663, 666 (1999) (“regarding the tort of intentional infliction

   of emotional distress”); Podboy v. Fraternal Order of Police, 94 P.3d 1226, 1228 (Colo.

   App. 2004) (referring to negligence as a tort covered by the Colorado Governmental

   Immunity Act).

          Plaintiff’s claims are barred as tort claims that do not fit within any of the exceptions

   to governmental immunity. C.R.S. § 24-10-106. The CGIA provides that governmental

   entities and employees are immune from suit for all claims which lie in tort, or could lie in


                                                 12
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 13 of 14




   tort except in specifically enumerated instances where immunity is waived. Id. CGIA

   exceptions are enumerated at C.R.S. § 24-10-106(1). Because Plaintiff’s claims do not

   fit within any of the exceptions to the CGIA, the Court lacks jurisdiction over this matter

   and it must be dismissed.

          A motion to dismiss for lack of subject matter jurisdiction is governed by the

   principles embodies in C.R.C.P. 12(b)(1). Trinity Broadcasting of Denver, Inc. v. City of

   Westminster, 848 P.2d 916, 924 (Colo. 1993). As stated therein (analogizing to the

   Federal Rules):

          If the motion is a factual attack on the jurisdictional allegations of the
          complaint, such as the timeliness of the notice involved in this case, the trial
          court may receive any competent evidence pertaining to the motion. See
          2A James W. Moore & Jo Desha Lucas, Moore’s Federal Practice, P
          12.07[2.-1] at 12-47 (2d ed. 1992).

          Pursuant to the holding of Trinity Broadcasting, questions involving the CGIA must

   be resolved through application of the principles of Fed. R. Civ. P. 12(b)(1). Moreover,

   the Court, as finder of the fact on the jurisdictional issues, may receive any competent

   evidence pertaining to the issue of subject matter jurisdiction. Id. Because Defendants

   Petersen, Ploch, McElroy, Ellis, Rosenblatt, and Spitzer are immune from Plaintiff’s

   claims pursuant to the CGIA, the Court lacks jurisdiction to hear Plaintiff’s claims four

   through six and they must be dismissed for lack of subject matter jurisdiction.

                                         IV. CONCLUSION

          WHEREFORE, for the reasons set forth above, Defendant Officers respectfully

   request that this Court enter an order dismissing Plaintiff’s claims as set forth above, with




                                                13
Case 1:19-cv-03722-DDD-STV Document 30 Filed 07/31/20 USDC Colorado Page 14 of 14




   prejudice, and for such other and further relief as the Court deems just and proper.

                                                Respectfully submitted,




   Date: July 31, 2020                          s/ Ann B. Smith
                                                Ann B. Smith
                                                       VAUGHAN & DeMURO
                                                       111 South Tejon, Suite 545
                                                       Colorado Springs, CO 80903
                                                       (719) 578-5500 (phone)
                                                       (719) 578-5504 (fax)
                                                       asmith@vaughandemuro.com (e-mail)
                                                ATTORNEY FOR OFFICER DEFENDANTS

                                   CERTIFICATE OF SERVICE

           I hereby certify that on this 31st day of July, 2020, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing
   to the following e-mail addresses:

   Charles A. Piekarski
   cpiekarski@auroragov.org

   and I hereby certify that the foregoing was placed in the U.S. Mail, postage prepaid, and
   addressed to the following:

   Jehrone D. Falls
   9995 E. Harvard Ave., #R277
   Denver, CO 80231

                                                s/ Ann B. Smith
                                                Ann B. Smith




                                                  14
